DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a device for qualitative and quantitative analysis.
Group II, claim(s) 10-13, drawn to a method of analyzing the fluid sample.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a rotatable platform with a plurality of microfluidic structures, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hwang (KR-2013/0000009-A), Cate (US-2014/0178978-A1), Moon (US-2015/0064774-A1), and Dreyer (US-5075215-A).  
Regarding claim 1, Hwang teaches a device (microfluidic device 300) for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures (first chambers 313a, second chambers 313b) disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], [0087], [0090], Figure 4): 
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086] and Figure 4);
	Paragraph [0102] states that samples may be blood, water, urine, saliva, sweat, and medium and that substances can be heavy metals.  
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0084], [0085], and Figure 4); 
the detection unit (320) coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample; and 
	Paragraph [0102] states that a signal is generated due to a reaction of a substance in a sample in reaction region 321 on strip 320, where reaction region 321 may be an antibody, enzyme, protein, and nucleic acid. It is understood that the signal generated would be a color change ([0102]).
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 

wherein the device (300) is configured to move the respective fluid samples from the respective sample injection (311a) unit to the respective microfluidic channel (331a) and then to the respective detection unit (320) when the rotatable platform is rotated, 
	As stated by paragraph [0090], when platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
wherein the device (300) is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit (320) and the device (300) is configured to provide a quantitative analysis of the fluid samples through measurement of the respective color developed distances, and 
	As stated by paragraph [0102], the substance in the reaction region 321 on the strip 320 may be color, fluorescence, etc. Paragraph [0135] further states that when a sample meets the reaction region on the strip, the sample and reaction region react and as a result signals such as color development and fluorescence are generated. 
Hwang does not teach a ruler configured to measure a color developed distance of the color development reaction. 

Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 ([0023] and Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. It would have been obvious to one skilled in the art to modify the device of Hwang such that it has the measuring scale as taught by Cate because Cate teaches that as liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010] and [0012]).
While Hwang does teach an organic substance that produces a color change when reacted with heavy metals, where the organic substances may be an antibody, enzyme, protein, or nucleic acid ([0102]). It is understood that these substances are not ligands. Hwang and Cate do not teach wherein the detection unit comprises a plurality of sections coated with organic ligands of different respective concentrations. 
In the analogous art of rotatable apparatuses for driving a fluid, Moon teaches a lab-on-a-disc microfluidic apparatus (Moon; abstract and [0005]). 
Specifically, Moon teaches a ligand that is specific to a surface marker of a target cell that binds to fine beads ([0056]). It is understood that the fine beads may be magnetic beads ([0053]). It would have been obvious to one skilled in the art to modify the device of Hwang such that the organic substance is a ligand as taught by Moon because Moon teaches that a ligand may bind to a specific surface marker of a target cell (Moon; [0056]).

Specifically, Dreyer teaches where wells are molded into an end of a small plastic dipstick, where different concentrations of the ligand is bonded to the bottom of the wells (Column 4 lines 41-46). It would have been obvious to one skilled in the art to modify the ligand as taught by Moon such that it coated in different concentrations as taught by Dreyer because Dreyer teaches that with different concentrations of a ligand, a semi-quantitative result is obtained (Dreyer; Column 5 lines 1-6). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798